DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on November 16, 2020. Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Cao et al. (Cao: US 2020/0331496).
 Regarding Claim 15, Cao teaches a method of operating a vehicle in an autonomous driving mode (para 50, an autonomous or semi-autonomous driving controller 442 and para 21, sensor systems includes LIDAR, ultrasonic, imaging etc. and para 23), the method comprising: 
determining, by one or more processors of a control system of the vehicle while operating in the autonomous driving mode, at least one of an environmental condition and a stopped condition; in response to determining the at least one of the environmental condition and the stopped condition, the one or more processors of the control system causing a protective housing to cover a given sensor of a perception system of the vehicle, the perception system configured to detect objects in an environment external to the vehicle, and the protective housing covering at least one externally facing surface of the given sensor (para 36, The controller can also determine that the vehicle is or will be subjected to inclement weather such as hail that may damage sensor 208 and retract sensor 208 accordingly and Fig. 2A-2B and para 29-30, Element 204 can define a cavity that can be used to house element 202 when element 202 retracts into element 204. Thus, element 202 can retract into element 204 such that element 204 at least partially encapsulates element 202 to protect element 202 and sensor 208).

Regarding claim 16, Cao teaches the method of claim 15, wherein the environmental condition is a detected weather condition or a forecast weather condition (para 36, The controller can also determine that the vehicle is or will be subjected to inclement weather such as hail).

Regarding claim 18, Cao teaches the method of claim 15, wherein the environmental condition is associated with a vibration likelihood of the given sensor in an uncovered arrangement (para 36, The controller can also determine that the vehicle is or will be subjected to inclement weather such as hail).

Regarding claim 20, Cao teaches the method of claim 15, wherein the stopped condition includes whether the vehicle has been or will be parked at a location for a predetermined length of time (Independent claim 1 requires “at least one of” the two conditions. Since the prior art met the environmental condition, the claim does not require to meet the stopped condition along with its further detail).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Cao: US 2020/0331496) in view of Hoetzer (US 20100063736 A1).
Regarding claim 1, Cao teaches a vehicle configured to operate in an autonomous driving mode, the vehicle comprising:
a driving system including an acceleration subsystem and a deceleration subsystem to control driving of the vehicle in the autonomous driving mode (Fig. 4 and para 49, acceleration and/or deceleration applied to vehicle 400 ); 
a perception system configured to detect objects in an environment external to the vehicle, the perception system including one or more sensors (para 21, sensor systems includes LIDAR, ultrasonic, imaging etc. and para 23); and 
a control system including one or more processors, the control system operatively coupled to the driving system and the perception system, the control system being configured, while the vehicle is operating in the autonomous driving mode (para 50, an autonomous or semi-autonomous driving controller 442), to: 
determine at least one of an environmental condition and a stopped condition; in response to determination of the at least one of the environmental condition and the stopped condition, cause a protective housing to cover a given sensor of the perception system, the protective housing covering at least one externally facing surface of the given sensor (para 36, The controller can also determine that the vehicle is or will be subjected to inclement weather such as hail that may damage sensor 208 and retract sensor 208 accordingly and Fig. 2A-2B and para 29-30, Element 204 can define a cavity that can be used to house element 202 when element 202 retracts into element 204. Thus, element 202 can retract into element 204 such that element 204 at least partially encapsulates element 202 to protect element 202 and sensor 208).
Cao does not explicitly disclose a steering subsystem.
However, in the same field of endeavor, Hoetzer teaches a vehicle configured to operate in an autonomous driving mode, the vehicle comprising: a driving system including a steering sub system (Fig. 2, 70 and para 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoetzer in order to execute the maneuver to avoid the critical situation (Hoetzer: para 21).

Regarding claim 3, the combination of Cao and Hoetzer teaches the vehicle of claim 1, wherein the protective housing prevents access to the given sensor from the external environment (Cao: para 30, sensor 208 housed within elements 202,204, 206 to protect sensors from debris external to the vehicle).

Regarding claim 4, the combination of Cao and Hoetzer teaches the vehicle of claim 1, wherein the environmental condition is a detected weather condition (Cao: para 36, The controller can also determine that the vehicle is or will be subjected to inclement weather such as hail that may damage sensor 208).

Regarding claim 5, the combination of Cao and Hoetzer teaches the vehicle of claim 1, wherein the environmental condition is a forecast weather condition (Cao: para 36, The controller can also determine that the vehicle is or will be subjected to inclement weather such as hail that may damage sensor 208).

Regarding claim 6, the combination of Cao and Hoetzer teaches the vehicle of claim 1, wherein the environmental condition is a roadway quality (Hoetzer Fig. 3, 130, 135, 160 and para 31, The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree. A secondary critical situation is not necessarily detected in every scan).

Regarding claim 7, the combination of Cao and Hoetzer teaches the vehicle of claim 1, wherein the environmental condition is associated with a sensor vibration likelihood (Cao: para 36, The controller can also determine that the vehicle is or will be subjected to inclement weather such as hail that may damage sensor 208.).

Regarding claim 8, the combination of Cao and Hoetzer teaches the vehicle of claim 1, wherein determination of the environmental condition includes evaluation as to whether the given sensor is required for an operational domain of the vehicle (Hoetzer Fig. 3, 130, 135, 160 and para 31, The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree. A secondary critical situation is not necessarily detected in every scan).

Regarding claim 9, the combination of Cao and Hoetzer teaches the vehicle of claim 1, wherein the stopped condition includes whether the vehicle has been or will be parked at a location for a predetermined length of time (Independent claim 1 requires “at least one of” the two conditions. Since the prior art met the environmental condition, the claim does not require to meet the stopped condition along with its further detail).

Regarding claim 17, Cao teaches the method of claim 15, but does not explicitly disclose wherein the environmental condition is a roadway quality.
However, in the same field of endeavor, Hoetzer teaches a vehicle configured to operate in an autonomous driving mode, the vehicle comprising: a driving system including a steering sub system (Fig. 2, 70 and para 21) and further teaches wherein the environmental condition is a roadway quality (Hoetzer Fig. 3, step 130, 135, 160 and para 31, The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree. A secondary critical situation is not necessarily detected in every scan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoetzer in order to execute the maneuver to avoid the critical situation (Hoetzer: para 21).

Regarding claim 19, Cao teaches the method of claim 15, but does not explicitly disclose wherein determining the environmental condition includes evaluating whether the given sensor is required for an operational domain of the vehicle.
However, in the same field of endeavor, Hoetzer teaches a vehicle configured to operate in an autonomous driving mode, the vehicle comprising: a driving system including a steering sub system (Fig. 2, 70 and para 21) and further teaches wherein determining the environmental condition includes evaluating whether the given sensor is required for an operational domain of the vehicle (Hoetzer Fig. 3, step 130, 135, 160 and para 31, The second sensor 20 detects the presence of zero or more secondary critical situations (step 130), such as, for example, a vehicle traveling in an adjacent lane of traffic, cross traffic (such as in an intersection), a pole, or a tree. A secondary critical situation is not necessarily detected in every scan).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoetzer in order to execute the maneuver to avoid the critical situation (Hoetzer: para 21).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cao  in view of Hoetzer further in view of Winberg et al. (US 20200307454 A1).
Regarding claim 2, the combination of Cao and Hoetzer teaches the vehicle of claim 1, wherein the protective housing seals the given sensor from the external environment (Cao: para 29, weather-proof seal).
Cao does not explicitly disclose the housing seals hermetically. However, Winberg teaches a sensor that retracts to a secure position within the housing and the housing hermetically seals the sensor from the external environment (para 73, the sensors 315 are within the housing 310 and the cover plate 330 is aligned to seal the housing 310, thus providing a watertight and/or airtight ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winberg in order to protect the sensor from being damaged or neutralized by environmental elements (Winberg: para 31).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cao  in view of Hoetzer further in view of Matsuura et al. (US 20110181725 A1)
Regarding claim 14, the combination of Cao and Hoetzer teaches the vehicle of claim 1, but does not explicitly disclose wherein the protective housing is configured to spin in order to throw water, debris or other particulates off of the housing.
However, Matsuura teaches wherein the protective housing is configured to spin in order to throw water, debris or other particulates off of the housing (para 8, even when attachment (such as, water droplet, mud, dust and so on) is adhered to an outer surface of the lens cover, a centrifugal force is applied to the attachment when the lens cover is rotated, so that the attachment is sufficiently removed from the outer surface of the lens cover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsuura in order to prevent the attachments such as water, mud, dust from easily adhering to the cover (Matsuura: para 8 and para 57).

Regarding claim 10, the combination of Cao and Hoetzer teaches the vehicle of claim 1, but does not explicitly disclose wherein the protective housing comprises one or more pieces or layers of a metal, carbon fiber or plastic.
However, Matsuura teaches a protective housing (25) for a vehicle sensor and further teaches wherein the protective housing comprises one or more pieces or layers of a metal, carbon fiber or plastic (para 57, polycarbonate resin, acrylic resin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsuura in order to prevent the attachments such as water, mud, dust from easily adhering to the cover (Matsuura: para 8 and para 57).

Regarding claim 11, the combination of Cao and Hoetzer teaches the vehicle of claim 1, but does not explicitly disclose wherein the protective housing is hydrophobic.
However, Matsuura teaches a protective housing (25) for a vehicle sensor and further teaches wherein the protective housing is hydrophobic (para 57, An outer surface 25a of the lens cover 25 is finished by water-repellent treatment, so that a hydrophobic film is formed (coated) on the outer surface 25a of the lens cover 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsuura in order to prevent the attachments such as water, mud, dust from easily adhering to the cover (Matsuura: para 8 and para 57).

Regarding claim 12, the combination of Cao and Hoetzer teaches the vehicle of claim 1, but does not explicitly disclose wherein the protective housing is configured to slide or rotate over the given sensor to protect the given sensor.
However, Matsuura teaches a protective housing (25) for a vehicle sensor and further teaches wherein the protective housing is configured to slide or rotate over the given sensor to protect the given sensor. (para 8, even when attachment (such as, water droplet, mud, dust and so on) is adhered to an outer surface of the lens cover, a centrifugal force is applied to the attachment when the lens cover is rotated, so that the attachment is sufficiently removed from the outer surface of the lens cover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsuura in order to prevent the attachments such as water, mud, dust from easily adhering to the cover (Matsuura: para 8 and para 57).

Regarding claim 13, the combination of Cao and Hoetzer teaches the vehicle of claim 1, but does not explicitly disclose vehicle of claim 1, wherein the protective housing comprises a transparent material.
However, Matsuura teaches a protective housing (25) for a vehicle sensor and further teaches wherein the protective housing comprises a transparent material (para 57, lens cover is made of transparent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsuura in order to prevent the attachments such as water, mud, dust from easily adhering to the cover (Matsuura: para 8 and para 57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687